Exhibit 10.93

 

   March 13, 2012    To:    Salix Pharmaceuticals, Ltd.       8510 Colonnade
Center Drive       Raleigh, NC 27615       Attn:    Adam Derbyshire      
Telephone:    919-862-1025       Facsimile:    919-228-4225    From:       Re:
   Base Issuer Warrant Transaction    (Transaction Reference
Number:                        )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between
                                (“Dealer”) and Salix Pharmaceuticals, Ltd.
(“Issuer”). This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:    March 13, 2012 Effective Date:    March 16, 2012, or such other
date as agreed between the parties, subject to Section 8(o) below.



--------------------------------------------------------------------------------

Components:    The Transaction will be divided into individual Components, each
with the terms set forth in this Confirmation, and, in particular, with the
Number of Warrants and Expiration Date set forth in this Confirmation. The
payments and deliveries to be made upon settlement of the Transaction will be
determined separately for each Component as if each Component were a separate
Transaction under the Agreement. Warrant Style:    European Warrant Type:   
Call Seller:    Issuer Buyer:    Dealer Shares:    The common stock of Issuer,
par value USD 0.001 per share (Ticker Symbol: “SLXP”). Number of Warrants:   
For each Component, as provided in Annex A to this Confirmation. Warrant
Entitlement:    One Share per Warrant Strike Price:    As provided in Annex A to
this Confirmation. Premium:    As provided in Annex A to this Confirmation.
Premium Payment Date:    The Effective Date Exchange:    The NASDAQ Global
Select Market Related Exchange:    All Exchanges

Procedures for Exercise:

In respect of any Component:

 

Expiration Time:    Valuation Time Expiration Date:    As provided in Annex A to
this Confirmation (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not already deemed to
be an Expiration Date in respect of any other Component of the Transaction
hereunder; and provided further that if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, Dealer may
elect in its discretion that the Final Disruption Date shall be the Expiration
Date (irrespective of whether such date is an Expiration Date in respect of any
other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Definitions, the VWAP Price for such
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case (i) the Calculation Agent shall make adjustments to the Number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day

 

2



--------------------------------------------------------------------------------

   determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component, and (ii) the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on transactions in the Shares on such Disrupted Day taking into account
the nature and duration of such Market Disruption Event on such day. Any
Scheduled Trading Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be a
Scheduled Trading Day; if a closure of the Exchange prior to its normal close of
trading on any Scheduled Trading Day is scheduled following the date hereof, but
prior to the opening of the regular trading session of the Exchange on such day,
then such Scheduled Trading Day shall be deemed to be a Disrupted Day in full.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring in respect of an Expiration Date. “Final Disruption Date” has the
meaning provided in Annex A to this Confirmation. Market Disruption Event:   
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof. Regulatory Disruption:    Any event
that Dealer, based on advice of counsel, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures, for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Dealer shall notify Issuer as soon
as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it. Automatic Exercise:    Applicable; and means
that the Number of Warrants for each Component will be deemed to be
automatically exercised at the Expiration Time on the Expiration Date for such
Component unless Dealer notifies Seller (by telephone or in writing) prior to
the Expiration Time on the Expiration Date that it does not wish Automatic
Exercise to occur, in which case Automatic Exercise will not apply. Issuer’s
Telephone Number and Telex and/or Facsimile Number and Contact Details for
purpose of Giving Notice:    To be provided by Issuer.

Settlement Terms:

In respect of any Component:

 

Settlement Currency:    USD Net Share Settlement:    On each Settlement Date,
Issuer shall deliver to Dealer a number of Shares equal to the Number of Shares
to be Delivered for such Settlement Date to the account specified by Dealer and
pay to

 

3



--------------------------------------------------------------------------------

   Dealer a Fractional Share Amount in cash in lieu of any fractional share
valued at the VWAP Price on the Valuation Date corresponding to such Settlement
Date. Number of Shares to be Delivered:    In respect of any Exercise Date,
subject to the last sentence of Section 9.5 of the Equity Definitions, the
product of (i) the number of Warrants exercised or deemed exercised on such
Exercise Date, (ii) the Warrant Entitlement and (iii) (A) the excess, if any, of
the VWAP Price on the Valuation Date occurring in respect of such Exercise Date
over the Strike Price divided by (B) such VWAP Price.    The Number of Shares to
be Delivered shall be delivered by Issuer to Dealer no later than noon (local
time in New York City) on the relevant Settlement Date. VWAP Price:    For any
Valuation Date, the Rule 10b-18 dollar volume weighted average price per Share
for such Valuation Date based on transactions executed during such Valuation
Date, as reported on Bloomberg Page “SLXP.Q <Equity> AQR SEC” (or any successor
thereto) or, in the event such price is not so reported on such Valuation Date
for any reason or is manifestly incorrect, as reasonably determined by the
Calculation Agent using a volume weighted method. Other Applicable Provisions:
   The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares), 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

Adjustments:

In respect of any Component:

 

Method of Adjustment:    Calculation Agent Adjustment Extraordinary Dividend:   
Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent. Dividend:    Any dividend or distribution on the Shares (other than any
dividend or distribution of the type described in Sections 11.2(e)(i),
11.2(e)(ii)(A) or 11.2(e)(ii)(B) of the Equity Definitions). Ordinary Dividend
Amount:    USD 0.00.

Extraordinary Events:

 

Consequences of Merger Events:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination)

 

4



--------------------------------------------------------------------------------

Tender Offer:    Applicable; provided, however, that the definitions of “Tender
Offer” and “Tender Offer Date” in Section 12.1 of the Equity Definitions are
each hereby amended by replacing the words “voting shares” with the word
“Shares”. Consequences of Tender Offers:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment Modified Calculation Agent Adjustment:
   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its commercially reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply. Consequences of Announcement Events:    Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”. An Announcement Event shall be
an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable. Announcement Event:    (i)
The public announcement of any Merger Event or Tender Offer or the intention to
enter into a Merger Event or Tender Offer, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or (iii) any subsequent public announcement of a change to a
transaction or intention that is the subject of an announcement of

 

5



--------------------------------------------------------------------------------

   the type described in clause (i) or (ii) of this sentence (in each case,
whether such announcement is made by Issuer or a third party). Announcement
Date:    The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof. New Shares:
   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the phrase “and (iii) issued by a corporation organized under the laws of the
United States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period. Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. Additional Disruption Events:   

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) is hereby amended by (x) adding
the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)” after the word “regulation” in the second line thereof, (y) adding the
words “or any Hedge Positions” after the word “Shares” in the clause (X) thereof
and (z) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby modified by inserting the following two phrases at the end
of such Section:    “For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such

 

6



--------------------------------------------------------------------------------

   transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing terms.”; and    (ii) Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof, after the words “to terminate the Transaction”, the words
“or a portion of the Transaction affected by such Hedging Disruption”.

(e)    Increased Cost of Hedging:

   Applicable

(f)     Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex A to this Confirmation.

(g)    Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   As provided in Annex A to this Confirmation. Hedging Party:    Dealer for all
applicable Potential Adjustment Events and Extraordinary Events Determining
Party:    Dealer for all applicable Extraordinary Events Non-Reliance:   
Applicable Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable 3. Calculation Agent:   
Dealer. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Issuer, the Calculation Agent will use its
reasonable efforts to promptly (but in any event within three Scheduled Trading
Days) provide to Issuer, by e-mail to the e-mail address provided by Issuer in
such written request, a report (in a commonly used file format for the storage
and manipulation of financial data without disclosing Dealer’s proprietary
models) displaying in reasonable detail the basis for such determination or
calculation, as the case may be. 4. Account Details:      

Dealer Payment Instructions:

     

Issuer Payment Instructions:

   To be provided by Issuer.    5. Offices:      

The Office of Dealer for the Transaction is: New York

  

 

The Office of Issuer for the Transaction is: Not applicable

  

 

7



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Issuer:

 

To:    Salix Pharmaceutical, Ltd.    8510 Colonnade Center Drive    Raleigh, NC
27615 Attn:    Adam Derbyshire Telephone:    919-862-1025 Facsimile:   
919-228-4225

 

  (b) Address for notices or communications to Dealer:

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) none
of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation or making any election
hereunder to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

8



--------------------------------------------------------------------------------

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of March 13, 2012 between Issuer and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representative of the Initial Purchasers party thereto are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares and any securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act.

(xi) On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that the
foregoing shall not limit Issuer’s ability, pursuant to any plan (as defined in
Rule 10b-18) of Issuer, to re-acquire Shares in connection with any equity
transaction related to such plan or limit Issuer’s ability to withhold Shares to
cover tax liabilities associated with such equity transactions or otherwise
restrict Issuer’s ability to repurchase Shares under privately negotiated
transactions with any of its employees, officers, directors or affiliates, so
long as any re-acquisition, withholding or repurchase does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

(xii) On the Trade Date and at all times until termination or earlier expiration
of the Transaction, (A) a number of Shares equal to the Capped Number have been
reserved for issuance by all required corporate action of Issuer, (B) the Shares
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C) the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) Issuer is not aware of any state, local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares that would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in the U.S. Commodity Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Issuer agrees and acknowledges that Dealer is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment

 

9



--------------------------------------------------------------------------------

amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, (B) the Agreement is a
“master netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right … to cause the liquidation, termination
or acceleration” of the Transaction as described in the Bankruptcy Code and
(D) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(xii) of this Confirmation (replacing, solely for these purposes,
the words “On the Trade Date and at all times until termination or earlier
expiration of the Transaction” with the words “On the Effective Date”) and such
other matters as Dealer may reasonably request.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of another Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event of (i) an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, which Event of Default
or Termination Event resulted from an event or events within Issuer’s control.
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of another Extraordinary Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation.

 

10



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting, Additional Disruption Event or Announcement Event, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
one Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer, as
applicable. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 1.27. 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units), 9.12 and 10.5 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”.

(b) Private Placement Procedures. (i) If, in the reasonable judgment of Dealer,
for any reason, any Shares or any securities of Issuer or its affiliates
comprising any Share Termination Delivery Units deliverable to Dealer hereunder
(any such Shares or securities, “Delivered Securities”) would not be immediately
freely transferable by Dealer under Rule 144 under the Securities Act, then the
provisions set forth in this Section 8(b) shall apply. In such event, Issuer
shall deliver additional Delivered Securities so that the value of such
Delivered Securities, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Delivered
Securities that would otherwise be deliverable if such Delivered Securities were
freely tradeable (without prospectus delivery) upon receipt by Dealer (such
value, the “Freely Tradeable Value”). (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

(ii) (A) Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
Affiliates and Issuer, shall provide for the payment by Issuer of all reasonable
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Dealer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such Affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may,
assuming compliance with applicable securities laws, be transferred by and among
Dealer and its Affiliates, and Issuer shall effect such transfer without any
further action by Dealer and (ii) after the minimum “holding period”

 

11



--------------------------------------------------------------------------------

within the meaning of Rule 144(d) under the Securities Act has elapsed with
respect to such Delivered Securities, Issuer shall promptly remove, or cause the
transfer agent for such Shares or securities to remove, any legends referring to
any such restrictions or requirements from such Delivered Securities upon
delivery by Dealer (or such Affiliate of Dealer) to Issuer or such transfer
agent of any seller’s and broker’s representation letters customarily delivered
by Dealer in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, without any further requirement for the delivery
of any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).

(D) Neither Dealer nor Issuer shall take, or cause to be taken, any action that
would make unavailable either the exemption pursuant to Section 4(2) of the
Securities Act for the sale by Issuer to Dealer (or any affiliate designated by
Dealer) of the Shares or Share Termination Delivery Units, as the case may be,
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(c) Make-whole. Dealer or its affiliate may sell such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Scheduled Trading Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Scheduled Trading Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Scheduled Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be,
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c). This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 7.5% of the outstanding
Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer, would be an
“interested stockholder” of Issuer, as all such terms are defined in Section 203
of the Delaware General Corporation Law or (iii) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local (including non-U.S.) laws,
regulations, regulatory orders or organizational documents or contracts of
Issuer that are, in each case, applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a local, state, federal or non-U.S. regulator) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under
Applicable Laws, as determined by Dealer in its commercially reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Issuer or any contract or
agreement to which Issuer is a party, in each case minus (y) 1% of the number of
Shares outstanding on the date of determination (each of clause (i), (ii) and
(iii) above, an “Ownership Limitation”). If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached. “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively,

 

12



--------------------------------------------------------------------------------

“Dealer Group”) (or, to the extent that, as a result of a change in law,
regulation or interpretation after the date hereof, the equivalent calculation
under Section 16 of the Exchange Act and the rules and regulations thereunder
results in a higher number, such number). Notwithstanding anything in the
Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(l) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(d), until such time as such Shares are delivered pursuant to
this Section 8(d).

(e) Limitations on Settlement by Issuer.

(i) Notwithstanding anything herein or in the Agreement to the contrary, in no
event shall Issuer be required to deliver Shares in connection with the
Transaction in excess of the Capped Number of Shares (as provided in Annex A to
this Confirmation), subject to adjustment from time to time in accordance with
the provisions of this Confirmation or the Definitions resulting from actions of
Issuer or events within Issuer’s control (the “Capped Number”). Issuer
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(e) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (x) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (y) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (z) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (x), (y) or (z) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

(ii) Issuer shall not enter into any transaction, or take any other action, that
would result in an adjustment to the maximum number of Shares deliverable under
clause (i) of this subsection that would result in the issuance of a number of
Shares that would require stockholder approval under the continued listing
standards of the Exchange without having obtained prior stockholder approval.

(f) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components), such postponement or extension not to exceed 20 Scheduled Trading
Days in the aggregate, if Dealer determines, in its commercially reasonable
discretion, that such extension is reasonably necessary or appropriate to
(i) preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock loan market or any
other relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative” and replacing them with the word “material”;
and adding the phrase “or Warrants” at the end of the sentence.

 

13



--------------------------------------------------------------------------------

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “may have a diluting or concentrative” and replacing them
with “is the result of a corporate event involving the Issuer that might have a
material” and adding the phrase “or Warrants” at the end of the sentence;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer, provided that the period for dismissal, discharge, stay or
restraint therein shall be increased from within 15 days to within 60 days.”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer. At any time at
which any Ownership Limitation or a Hedging Disruption exists, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
using its commercially reasonable efforts on pricing terms and within a time
period reasonably acceptable to Dealer such that an Ownership Limitation or a
Hedging Disruption, as the case may be, no longer exists, Dealer may designate
any Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation or Hedging Disruption, as the case may be, no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.

(j) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer

 

14



--------------------------------------------------------------------------------

may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(m) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer);

(ii) any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Issuer or its subsidiaries, files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect ultimate “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of Issuer’s common equity representing more than
50% of the voting power of Issuer’s common equity;

(iii) consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of Issuer pursuant to which the Shares will be converted
into cash, securities or other property or any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
consolidated assets of Issuer and its subsidiaries, taken as a whole, to any
person other than one or more of Issuer’s subsidiaries (any such exchange,
offer, consolidation, merger, transaction or series of transactions, an
“Event”); provided, however, that any such Event where the holders of more than
50% of the Shares immediately prior to such Event, own, directly or indirectly,
more than 50% of all classes of the common equity of the continuing or surviving
person or transferee or the parent thereof immediately after such event shall
not be an Additional Termination Event;

(iv) at any time Issuer’s Continuing Directors (as defined below) cease to
constitute at least a majority of Issuer’s board of directors;

(v) Issuer’s stockholders approve any plan or proposal for Issuer’s liquidation;
or

(vi) the Shares are neither traded on the NASDAQ Global Select Market nor
another U.S. national securities exchange.

Notwithstanding the foregoing, a transaction or Event described in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration, excluding cash payments for fractional Shares,
in such transaction or Event consists of shares of common stock that are traded
on a U.S. national securities exchange or that will be so traded when issued or
exchanged in connection with such transaction or Event.

“Continuing Directors” means a director who either was a member of Issuer’s
board of directors on the Effective Date or who becomes a member of Issuer’s
board of directors subsequent to the Effective Date and whose election,
appointment or nomination for election by Issuer’s stockholders, is duly
approved by a majority of the continuing directors on Issuer’s board of
directors at the time of such approval, either by a specific vote or by approval
of the proxy statement issued by Issuer on behalf of Issuer’s entire board of
directors in which such individual is named as nominee for director.

(n) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with

 

15



--------------------------------------------------------------------------------

applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(p) Special Provisions for Dealer Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement or the
Equity Definitions, so long as Dealer has paid the Premium to Issuer on the
Premium Payment Date, in the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction and, as a result, Dealer owes to Issuer an
amount calculated under Section 6(e) of the Agreement, or Dealer owes Issuer a
Cancellation Amount pursuant to Article 12 of the Equity Definitions, such
amount shall be deemed to be zero.

(q) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss
of Stock Borrow, Increased Cost of Stock Borrow, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(r) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

16



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.

 

Yours faithfully, By:  

 

  Name:   Title:

 

Agreed and Accepted By:

 

SALIX PHARMACEUTICALS, LTD.

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants    Expiration Date 1.       2.       3.       4.       5.
      6.       7.       8.       9.       10.       11.       12.       13.   
   14.       15.       16.       17.       18.       19.       20.       21.   
   22.       23.       24.       25.       26.       27.       28.       29.   
   30.       31.       32.       33.       34.       35.       36.       37.   
   38.       39.       40.       41.       42.       43.       44.       45.   
   46.       47.       48.       49.       50.      

 

A-1



--------------------------------------------------------------------------------

51.       52.       53.       54.       55.       56.       57.       58.      
59.       60.       61.       62.       63.       64.       65.       66.      
67.       68.       69.       70.       71.       72.       73.       74.      
75.       76.       77.       78.       79.       80.      

 

Strike Price:   USD 85.3125   Premium:   USD                    Final Disruption
Date:     Maximum Stock Loan Rate:     Initial Stock Loan Rate:     Capped
Number of Shares:    

 

A-2